
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Obama (for himself,
			 Mr. Durbin, Mr.
			 Dodd, Mr. Lugar,
			 Mr. Lieberman, and
			 Mr. Bayh) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Honoring the life of Percy Lavon Julian, a
		  pioneer in the field of organic chemistry and the first and only
		  African-American chemist to be inducted into the National Academy of
		  Sciences.
	
	
		Whereas Percy Julian was born on April 11, 1899 in
			 Montgomery, Alabama, the son of a railway clerk and the first member of his
			 family to attend college;
		Whereas Percy Julian graduated from DePauw University in
			 1920 and received an M.S. degree from Harvard University in 1923 and a Ph.D.
			 from the University of Vienna in 1931;
		Whereas, in 1935, Dr. Julian became the first to discover
			 a process to synthesize physostigmine, the drug used in the treatment of
			 glaucoma;
		Whereas Dr. Julian later pioneered a commercial process to
			 synthesize cortisone from soy beans, enabling the widespread use of cortisone
			 as an affordable treatment for arthritis;
		Whereas Dr. Julian was the first African-American chemist
			 elected to the National Academy of Sciences in 1973 for his lifetime of
			 scientific accomplishments, held over 130 patents at the time of his death in
			 1975, and dedicated much of his life to the advancement of African Americans in
			 the sciences; and
		Whereas Dr. Julian’s life story has been documented in the
			 Public Broadcasting Service NOVA film Forgotten Genius: Now,
			 therefore, be it
		
	
		That the Congress honors the life of
			 Percy Lavon Julian, a pioneer in the field of organic chemistry and the first
			 and only African-American chemist to be inducted into the National Academy of
			 Sciences.
		
